     Case 3:18-cv-00190-MMD-WGC Document 188 Filed 03/23/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      CRAIG OTIS GIBSON,                                Case No. 3:18-cv-00190-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       JAMES DZURENDA, et al.,
9
                                      Defendants.
10

11           Pro se Plaintiff Craig Otis Gibson brings this action under 42 U.S.C. § 1983. Before
12    the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13    States Magistrate Judge William G. Cobb (ECF No. 177), recommending the Court deny
14    Plaintiff’s motion for a temporary restraining order and/or preliminary injunction primarily
15    seeking his release from custody (ECF No. 129 (“Injunction Motion”)) as moot because
16    he has been released from the custody of the Nevada Department of Corrections
17    (“NDOC”). Plaintiff had until March 16, 2021 to file an objection. To date, no objection to
18    the R&R has been filed. For this reason, and as explained below, the Court adopts the
19    R&R, and will deny the Injunction Motion as moot.
20           The Court “may accept, reject, or modify, in whole or in part, the findings or
21    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
22    fails to object to a magistrate judge’s recommendation, the Court is not required to
23    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
24    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
25    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
26    recommendations is required if, but only if, one or both parties file objections to the
27    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
28
     Case 3:18-cv-00190-MMD-WGC Document 188 Filed 03/23/21 Page 2 of 2




1     Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2     clear error on the face of the record in order to accept the recommendation.”).

3            Because there is no objection, the Court need not conduct de novo review, and is

4     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends denying the

5     Injunction Motion as moot because Plaintiff has been released from NDOC custody. (ECF

6     No. 177 at 4.) The Court agrees with Judge Cobb. Having reviewed the R&R and the

7     record in this case, the Court will adopt the R&R in full.

8            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

9     177) is accepted and adopted in full.

10           It is further ordered that Plaintiff’s motion for temporary restraining order and/or

11    preliminary injunction (ECF No. 129) is denied as moot.

12           DATED THIS 23rd Day of March 2021.

13

14

15                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25
26

27

28
                                                    2
